



EXHIBIT 10.152




AMENDMENT TO
CHARTER COMMUNICATIONS, INC.
2019 STOCK INCENTIVE PLAN


THIS AMENDMENT (this “Amendment”) to the Charter Communications, Inc. 2019 Stock
Incentive Plan (the “Plan”) is dated as of January 28, 2020 (the “Amendment
Effective Date”).


1.Option Repricing. Section 5.5 of the Plan is hereby amended and restated as
follows:


Option Repricing. Notwithstanding anything contained in this Plan to the
contrary, neither the Company nor the Committee may approve an Option repricing
without stockholder approval. For the purposes of the preceding sentence, an
“Option repricing” shall include reducing the exercise price per share of any
outstanding Option, permitting the cancellation, forfeiture or tender of
outstanding Options in exchange for other Awards or for new Options with a lower
exercise price per Share, by any other method repricing or replacing any
outstanding Option, or taking any other action deemed to be a “repricing” under
the rules of the national securities exchange or other market on which the
Shares are listed or admitted to trading.


2.Effective Date. This Amendment shall become effective as of the Amendment
Effective Date. Except as expressly set forth herein, the Plan shall remain in
full force and effect in accordance with its terms.


[End of Document]





